


Exhibit 10.30
NON-QUALIFIED STOCK OPTION AWARD
PURSUANT TO THE FIRST SECURITY GROUP, INC.
2012 LONG-TERM INCENTIVE PLAN


THIS NON-QUALIFIED STOCK OPTION AWARD (the “Award”) is made as of the Grant Date
by and between FIRST SECURITY GROUP, INC. (the “Company”), a Tennessee
corporation; and _____________________ (the “Participant”).


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference, the Company hereby awards as of the Grant Date to
Participant a non-qualified stock option (the “Option”), as described below, to
purchase the Option Shares.


A.    Grant Date: ______________, 20__.


B.    Type of Option: Non-qualified Stock Option.


C.
Plan under which granted: First Security Group, Inc. 2012 Long-Term Incentive
Plan.



D.
Option Shares: All or any part of ________ shares of the Company’s common stock
(the “Common Stock”), subject to adjustment as provided in the attached Terms
and Conditions.



E.
Exercise Price: $_______ per share of Common Stock. The Exercise Price shall be
subject to adjustment as provided in the attached Terms and Conditions. The
Exercise Price is, in the judgment of the Committee (as defined in the Plan),
not less than 100% of the Fair Market Value of a share of Common Stock on the
Grant Date.



F.
Option Period: The Option may be exercised only during the Option Period which
commences on the Grant Date and ends on the earliest of:



(i)
the tenth (10th) anniversary of the Grant Date;



(ii)
three (3) months following the date the Participant ceases to be either an
employee, director, or any other type of service provider of the Company and its
Affiliates due to a Termination of Employment or termination of any other
service relationship for reasons other than for Cause; or



(iii) 
twelve (12) months following the date the Participant ceases to be an employee,
director, or contractor of the Company and all Affiliates due to death or
Disability;



provided, however, that the Option may be exercised as to no more than the
vested Option Shares determined pursuant to the Vesting Schedule.
Notwithstanding the foregoing, the Option shall cease to be exercisable upon the
date the Participant ceases to be an employee, director, or any other type of
service provider of the Company or an Affiliate due to a Termination of
Employment or termination of any other service relationship by the Company or an
Affiliate for Cause. Note that other limitations to exercising the Option, as
described in the attached Terms and Conditions, may apply.




--------------------------------------------------------------------------------





G.
Vesting Schedule: The Option Shares shall become vested in accordance with
Schedule 1 hereto (the “Vesting Schedule”). Any portion of the Option which is
not vested at the time of Participant’s Termination of Employment or termination
of any other service relationship with the Company or an Affiliate shall be
forfeited to the Company.

IN WITNESS WHEREOF, the Company and the Participant have executed and sealed
this Award as of the Grant Date set forth above.


FIRST SECURITY GROUP, INC.:


By:                        


Title:                        




                                                
Participant





2

--------------------------------------------------------------------------------




TERMS AND CONDITIONS
TO THE
NON-QUALIFIED STOCK OPTION AWARD
PURSUANT TO THE FIRST SECURITY GROUP, INC.
2012 LONG-TERM INCENTIVE PLAN




1.    Exercise of Option. Subject to the provisions provided herein or in the
Award made pursuant to the First Security Group, Inc. 2012 Long-Term Incentive
Plan:


(a)    the Option may be exercised with respect to all or any portion of the
vested Option Shares at any time during the Option Period by:


(i)    the delivery to the Company, at its principal place of business, of a
written notice of exercise in substantially the form attached hereto as
Exhibit 1, which shall be actually delivered to the Company at least ten (10)
days prior to the date upon which Participant desires to exercise all or any
portion of the Option (unless such prior notice is waived by the Company);


(ii)    payment as provided in Section 3 to the Company of the Exercise Price
multiplied by the number of Option Shares being purchased (the “Purchase
Price”); and


(iii)    satisfaction of the withholding tax obligations under Section 2, if
applicable.


Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and, if applicable, any withholding taxes, the Company shall cause to be
issued a certificate representing the Option Shares purchased. Notwithstanding
the foregoing, in the event the Participant is given notice of termination for
Cause under any employment or services agreement between the Participant and the
Company or any Affiliate or otherwise, the Participant’s ability to exercise the
Option shall be suspended from the giving of such notice until such time as the
Participant cures the circumstance(s) constituting Cause, if expressly permitted
by the applicable employment or services agreement or otherwise, or, if there is
no opportunity to cure or no cure is timely effected, from and after the giving
of such notice through and including the effective date that the Participant’s
employment or other service relationship is terminated for Cause.


2.    Withholding. To the extent necessary, the Participant must satisfy
applicable federal, state, and local, if any, withholding taxes imposed by
reason of the exercise of the Option either by paying to the Company the full
amount of the withholding obligation (a) in cash; (b) by tendering shares of
Common Stock which are owned by the Participant prior to the date of exercise
having a Fair Market Value equal to the withholding obligation (a “Withholding
Election”); (c) by electing, irrevocably and in writing (also a “Withholding
Election”), to have the smallest number of whole shares of Common Stock withheld
by the Company which, when multiplied by the Fair Market Value of the Common
Stock as of the date the Option is exercised, is sufficient to satisfy the
amount of withholding tax; or (d) by any combination of the above.






--------------------------------------------------------------------------------




3.    Purchase Price. Payment of the Purchase Price for all Option Shares
purchased pursuant to the exercise of an Option shall be made:


(a)    in cash or cash equivalents;


(b)    by delivery to the Company of a number of shares of Common Stock which
have been owned by the Participant prior to the date of the Option’s exercise,
having a Fair Market Value on the date of exercise either equal to the Purchase
Price or in combination with other forms of payment to equal the Purchase Price;


(c)    if and when the Common Stock becomes traded by brokers, whether on a
national securities exchange or otherwise, by receipt of the Purchase Price in
cash from a broker, dealer or other “creditor” as defined by Regulation T issued
by the Board of Governors of the Federal Reserve System following delivery by
the Participant to the Committee of instructions in a form acceptable to the
Committee regarding delivery to such broker, dealer or other creditor of that
number of Option Shares with respect to which the Option is exercised, but only
as and to the extent permitted under Section 13(k) of the Exchange Act (Section
402 of the Sarbanes-Oxley Act of 2002); or


(d)    in any combination of the foregoing.


4.    Rights as Shareholder. Until the stock certificates reflecting the Option
Shares accruing to the Participant upon exercise of the Option are issued to the
Participant, the Participant shall have no rights as a shareholder with respect
to such Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan otherwise provides.


5.    Restriction on Transfer of Option and of Option Shares.


(a)    General Restrictions. The Participant (and any subsequent holder of the
Option) may not sell, pledge or otherwise directly or indirectly transfer
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law) any interest in or any beneficial interest in the Option
except pursuant to the provisions of this Award. Any sale, pledge or other
transfer (or any attempt to effect the same) of the Option in violation of any
provision of this Award shall be void, and the Company shall not record such
transfer, assignment, pledge or other disposition on its books or treat any
purported transferee or pledgee of the Option as the owner or pledgee of the
Option for any purpose.


(b)    Certain Permitted Transfers of Options. The restrictions contained in
this Section will not apply with respect to transfers of the Option pursuant to
applicable laws of descent and distribution; provided that the restrictions
contained in this Section will continue to be applicable to the Option after any
such transfer; and provided further that the transferee(s) of the Option must
agree in writing to be bound by the provisions of this Award.


6.    Changes in Capitalization.



2

--------------------------------------------------------------------------------




(a)    The number of Option Shares and the Exercise Price shall be
proportionately adjusted for nonreciprocal transactions between the Company and
the holders of capital stock of the Company that cause the per share value of
the shares of Common Stock underlying the Option to change, such as a stock
dividend, stock split, spinoff, rights offering, or recapitalization through a
large, nonrecurring cash dividend (each, an “Equity Restructuring”).


(b)    In the event of a merger, consolidation, reorganization, extraordinary
dividend, sale of substantially all of the Company’s assets or other material
change in the capital structure of the Company, or a tender offer for shares of
Common Stock, or a Change in Control, that in each case is not an Equity
Restructuring, the Committee or its designee shall take such action to make such
adjustments in the Option or the terms of this Award as the Committee or its
designee, in its sole discretion, determines in good faith is necessary or
appropriate, including, without limitation, adjusting the number and class of
securities subject to the Option with a corresponding adjustment in the Exercise
Price, substituting a new option to replace the Option, accelerating the
termination of the Option Period or terminating the Option in consideration of a
cash payment to the Participant in an amount equal to the excess of the then
Fair Market Value of the Option Shares over the aggregate Exercise Price of the
Option Shares; provided, however, that no such adjustment shall be inconsistent
with the rights of the Participant as provided in these Terms and Conditions.
Any determination made by the Committee or its designee pursuant to this Section
6(b) will be final and binding on the Participant. Any action taken by the
Committee or its designee need not treat all Participants equally.


(c)    The existence of the Plan and the Option granted pursuant to this Award
shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Common Stock or the rights thereof, the dissolution or liquidation of the
Company, any sale or transfer of all or any part of its business or assets, or
any other corporate act or proceeding. Any adjustment pursuant to this
Section may provide, in the Committee’s discretion, for the elimination without
payment therefor of any fractional shares that might otherwise become subject to
any Option.


7.    Special Limitation on Exercise. Any exercise of the Option is subject to
the condition that if at any time the Committee, in its discretion, shall
determine that the listing, registration, or qualification of the shares covered
by the Option upon any securities exchange or under any state or federal law is
necessary or desirable as a condition of or in connection with the delivery of
shares thereunder, the delivery of any or all shares pursuant to the Option may
be withheld unless and until such listing, registration or qualification shall
have been effected. The Participant shall deliver to the Company, prior to the
exercise of the Option, such information, representations and warranties as the
Company may reasonably request in order for the Company to be able to satisfy
itself that the Option Shares are being acquired in accordance with the terms of
an applicable exemption from the securities registration requirements of
applicable federal and state securities laws.


8.    Legend on Stock Certificates.  Certificates evidencing the Option Shares,
to the extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth herein and in
the Plan.

3

--------------------------------------------------------------------------------






9.    Governing Laws. The Award and these Terms and Conditions shall be
construed, administered and enforced according to the laws of the State of
Georgia; provided, however, the Option may not be exercised except in compliance
with exemptions available under applicable state securities laws of the state in
which the Participant resides and/or any other applicable securities laws.


10.    Successors. The Award and these Terms and Conditions shall be binding
upon and inure to the benefit of the heirs, legal representatives, successors
and permitted assigns of the Participant and the Company.


11.    Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


12.    Severability. In the event that any one or more of the provisions or
portion thereof contained in the Award and these Terms and Conditions shall for
any reason be held to be invalid, illegal or unenforceable in any respect, the
same shall not invalidate or otherwise affect any other provisions of the Award
and these Terms and Conditions, and the Award and these Terms and Conditions
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.


13.    Entire Agreement. Subject to the terms and conditions of the Plan, the
Award and these Terms and Conditions express the entire understanding of the
parties with respect to the Option.


14.    Violation. Except as provided in Section 5, any transfer, pledge, sale,
assignment, or hypothecation of the Option or any portion thereof shall be a
violation of the terms of the Award or these Terms and Conditions and shall be
void and without effect.


15.    Headings. Section headings used herein are for convenience of reference
only and shall not be considered in construing the Award or these Terms and
Conditions.


16.    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of the Award and
these Terms and Conditions, the party or parties who are thereby aggrieved shall
have the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.


17.    No Right to Continued Retention. Neither the establishment of the Plan
nor the award of Option Shares hereunder shall be construed as giving the
Participant the right to continued employment or other service relationship with
the Company or any Affiliate.


18.    Exercise or Forfeiture as Required by Law. To the extent required by law,
in the event the capital of the Company or a financial institution subsidiary of
the Company falls below the minimum capital requirements established from time
to time by the applicable state or primary federal regulator,

4

--------------------------------------------------------------------------------




such primary federal regulator may require that Options issued under the Plan
that are not exercised within a specific period of time be cancelled and have no
further force or effect.
    
19.    Definitions. As used in this Award,


(a)    “Cause” shall the meaning assigned to such term in the employment
agreement, if any, between the Participant and the Company or its Affiliate;
provided, however, that if there is no such employment agreement or definition,
the term “Cause” shall mean any of the following acts by Participant, as
determined by the Board:


(1)    gross neglect of duty, prolonged absence from duty without the consent of
the Company;


(2)    the acceptance by Participant of a position with another employer without
the consent of the Company;


(3)    intentionally engaging in any activity which is in conflict with or
adverse to the business or other interests of the Company;


(4)    willful misconduct, misfeasance or malfeasance of duty which is
reasonably determined to be detrimental to the Company; or


(5)    breach of a fiduciary duty owed to the Company; or


(6)    any material breach of an employment contract, which breach has not been
corrected by Participant within (30) days after his receipt of notice of such
breach from the Company; or


(7)    the receipt of any form of notice, written or otherwise, that any
regulatory agency having jurisdiction over the Company or its Affiliate intends
to institute any form of formal or informal regulatory action against the
Participant or the Company or its Affiliate, provided that the Board of
Directors of either the Company or its Affiliate determines in good faith that
such action involves acts or omissions by or under the supervision of the
Participant or that termination of the Participant could materially assist the
Company or its Affiliate in avoiding or reducing the restrictions or adverse
effects to the Company or its Affiliate related to the regulatory action.


(b)    Other capitalized terms that are not defined herein have the meaning set
forth in the Plan or the Award, except where the context does not reasonably
permit.





5

--------------------------------------------------------------------------------




EXHIBIT 1


NOTICE OF EXERCISE OF
STOCK OPTION TO PURCHASE
COMMON STOCK OF
FIRST SECURITY GROUP, INC.


Name                         
Address                     
                                                
Date                         


First Security Group, Inc.
531 Broad Street
Chattanooga, Tennessee 37402
Attn: Secretary


Re:    Exercise of Non-Qualified Stock Option


Gentlemen:


Subject to acceptance hereof by First Security Group, Inc. (the “Company”) and
pursuant to the provisions of the First Security Group, Inc. 2012 Long-Term
Incentive Plan (the “Plan”), I hereby give notice of my election to exercise
options granted to me to purchase ______________ shares of Common Stock of the
Company under the Non-Qualified Stock Option Award (the “Award”) dated as of
___________, 20___. The purchase shall take place as of __________, 20___ (the
“Exercise Date”).


On or before the Exercise Date, I will pay the applicable purchase price as
follows:


[ ]
by delivery of cash or a certified check for $_____________ for the full
purchase price payable to the order of First Security Group, Inc.



[ ]
by delivery of shares of Common Stock that I own and that are represented by a
stock certificate I will surrender to the Company with my endorsement. If the
number of shares of Common Stock represented by such stock certificate exceed
the number to be applied against the purchase price, I understand that a new
stock certificate will be issued to me reflecting the excess number of shares;
and/or



[ ]
if and when the Common Stock becomes traded by brokers, whether on a national
securities exchange or otherwise, by delivery of the purchase price by
_________________________, a broker, dealer or other “creditor” as defined by
Regulation T issued by the Board of Governors of the Federal Reserve System. I
hereby authorize the Company to issue a stock certificate for the number of
shares indicated above in the name of said broker, dealer or other creditor or
its nominee pursuant to instructions received by the Company and to deliver said
stock certificate directly to that broker, dealer or other creditor (or to such
other party specified in the instructions received by the Company from the
broker, dealer or other creditor) upon receipt of the purchase price.




Exhibit 1 – Page 1 of 3

--------------------------------------------------------------------------------




I understand that I am not permitted to exercise the Option if I have been given
notice that my employment will be terminated for Cause. I understand that if my
ability to exercise is suspended in the manner provided for in the foregoing
sentence, my ability to exercise may only be reinstated in the event that I cure
the circumstances specified in such notice that was the basis for my termination
for Cause and only if such ability to cure is expressly provided for in the
applicable employment agreement or otherwise.


Any required federal, state, and local income tax withholding obligations on the
exercise of the Award shall be paid on or before the Exercise Date in cash or
cash equivalents.


As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.


If the Common Stock being acquired is not registered for issuance to and resale
by the Participant pursuant to an effective registration statement on Form S-8
(or successor form) filed under the Securities Act of 1933, as amended (the
“1933 Act”), I hereby represent, warrant, covenant, and agree with the Company
as follows:


The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;


I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;


The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;


I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;


I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;


The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;


The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;

Exhibit 1 – Page 2 of 3

--------------------------------------------------------------------------------






I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;


I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;


I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and


The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representations, warranties and covenants made herein shall be true and correct
at that time.




I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice. I further understand that capitalized terms used in
this Notice of Exercise without definition shall have the meanings given to them
in the Award or in the Plan, as applicable.


Very truly yours,


                    


AGREED TO AND ACCEPTED:
FIRST SECURITY GROUP, INC.


By:                    
Title:                    


Number of Shares                Number of Shares
Exercised:                    Remaining:                    




Date:                    





Exhibit 1 – Page 3 of 3

--------------------------------------------------------------------------------






SCHEDULE 1


VESTING SCHEDULE
NON-QUALIFIED STOCK OPTION AWARD
ISSUED PURSUANT TO THE
FIRST SECURITY GROUP, INC.
2012 LONG-TERM INCENTIVE PLAN


A.
The Option Shares shall become vested Option Shares following the completion of
a number of continuous years of service as an employee, director, or any other
type of service provider of the Company or any Affiliate after the Grant Date as
indicated in the schedule below.



Percentage of Option Shares
which are Vested
Continuous Years of Service
after the Grant Date
 
 
 
 
 
 
 
 
 
 



B.
For purposes of the Vesting Schedule, Participant shall be granted a year of
service for each twelve-consecutive-month period following the Grant Date during
which the employment or any other service relationship between the Participant
and the Company and its Affiliates continues. No credit will be given for
completion of a partial year of service and no period of time following the
Participant’s Termination of Employment and/or any other service relationship(s)
with the Company (including all Affiliates) shall count towards the vesting of
Option Shares.






Schedule 1 – Page 1 of 1